DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020 has been considered by the examiner.

Claim Objections
Claims 10-18 are objected to because of the following informalities:  the claims have the wrong claim number.  There is no claim numbered as 9, and therefore claim 10 should be renumbered as 9, claim 11 should be renumbered as 10, and so forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohzeki et al. (US 2011/0069118 – hereinafter Ohzeki.)
Regarding claim 1, 
	Ohzeki discloses a MEMS printhead comprising: 
a plurality of nozzle chambers [58 in figs. 1-4] arranged in a plurality of nozzle rows [as seen in fig. 3, nozzle rows are formed by the nozzles 64 in the elongated direction of the head 50], each nozzle chamber having: a nozzle opening [64 in figs. 1 and 3] for ejection of ink, an inlet channel [as seen in fig. 4, channels connecting 52 and 60 extend in the up/down direction] extending parallel with a direction of droplet ejection [as seen in fig. 4] and an outlet channel [72 in figs. 1-4] extending perpendicular to the inlet channel [72 is perpendicular to the channel connecting 52 and 60]; 
an ink delivery channel [52 in figs. 2-4] extending parallel with the nozzle rows [as seen in fig. 3; 52 and the nozzle rows extend in the elongated direction of the head 50], the ink delivery channel supplying ink to a plurality of inlet channels [as seen in the figures]; 
a plurality of ink collection channels [70 in figs. 1-4] extending across the nozzle rows [as seen in fig. 3], each ink collection channel collecting ink from a set of outlet channels [72 in figs. 3-4]; and 
an ink receiving channel [71 in fig. 3] extending parallel with the nozzle rows [as seen in fig. 3], the ink receiving channel receiving ink from the ink collection channels [as seen in figs. 3-4; paragraphs 0049 and 0056.]

Regarding claim 2, 
	Ohzeki further discloses wherein each ink collection channel extends through a space defined between neighboring pairs of nozzle chambers within each nozzle row [as seen in figs. 3 and 4; 70 is formed between two chambers 58 of the same row.]

Regarding claim 3, 
	Ohzeki further discloses wherein the ink collection channels extend across a set of nozzle rows [as seen in fig. 3].

Regarding claim 4, 
	Ohzeki further discloses wherein the ink collection channels are coplanar with the nozzle chambers [there is no point of reference so the claim is broad and open to multiple interpretations; in fig. 2, 58 and 70 may be coplanar in a horizontal plane.]

Regarding claim 5, 
	Ohzeki further discloses wherein the ink delivery channel is coplanar with the ink receiving channel [as seen in fig. 3; channels 70 shown with dashed lined are connected to 71 through ports 74; 71 is coplanar with 52, since both of them are depicted next to each other with solid lines.]

Regarding claim 6, 
	Ohzeki further discloses wherein the ink delivery channel and the ink receiving channel are defined in a backside surface of the printhead opposite the nozzle chambers [as seen in figs. 3 and 4; 71 is formed at an upper side of the head as 52, plurality of ink collection channels 70 are connected to 71 via ports 74.]

Regarding claim 7, 
	Ohzeki further discloses wherein the ink receiving channel is offset from the nozzle rows [as seen in fig. 3.]

Regarding claim 8, 
	Ohzeki further discloses wherein the ink receiving channel is positioned towards a longitudinal edge region of the printhead such that recirculated ink flow from the nozzle chambers towards the longitudinal edge region of the printhead [as seen in fig. 3; 71 is formed at a lower longitudinal edge of 50.]

Regarding claim 11,
	Ohzeki further discloses wherein the ink delivery channel is aligned with one or more nozzle rows [as seen in figs. 3 and 4; 52 overlaps with the nozzle rows and therefore is aligned with the nozzle rows.]

Regarding claim 14,
	Ohzeki further discloses wherein the outlet channels extend parallel to nozzle rows [as seen in fig. 3], perpendicular to nozzle rows or obliquely with respect to nozzle rows [only one option is required for the limitation to be met.]
Regarding claim 16, 
	Ohzeki further discloses wherein the ink delivery channel is wider than the ink receiving channel [as seen in fig. 3.]

Regarding claim 17, 
	Ohzeki further discloses wherein the ink delivery channel contains ink at a relatively higher hydrostatic pressure than ink contained in the ink receiving channel [as seen in fig. 1; paragraph 0059; P1 ˃ P2.]

Regarding claim 18, 
	Ohzeki further discloses wherein each nozzle chamber has its respective outlet channel positioned relatively nearer its respective nozzle opening than its respective inlet channel [as seen in fig. 4; outlet channel 72 is closer to the nozzle than the channel between 52 and 60.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohzeki.
Regarding claims 10 and 15, 
	Ohzeki discloses the claimed limitations as set forth above but fails top expressly disclose wherein a pair of ink receiving channels flank one or more ink delivery channels (claim 10) and wherein a number of ink delivery channels is greater than a number of ink receiving channels (claim 15.)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the ink receiving / delivery channel, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to provide another ink receiving channel 71 at the opposite side of delivery channel 52 for the purpose of improving the flow of ink through the apparatus and have different configurations that yield the desired result.  Also, for the same reason, one would have been motivated to have a higher number of ink delivery channels than ink receiving channels.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohzeki in view of Hamano (EP 3 480 016.)
Regarding claim 12,
Ohzeki discloses the claimed limitations as set forth above but fails to expressly disclose wherein at least one outlet channel has a different dimension than at least one other outlet channel.

However, Hamano discloses an ink-jet recording apparatus comprising an ink-jet head [100] comprising an ink-jet head including outlet channels [18 in fig. 9C] connected to an ink receiving channel [13B in fig. 9C] via a common ink collection channel [19 in fig. 9C]; wherein the outlet channels have varying dimensions [as seen in fig. 9C; outlet channels 18 vary in width.]
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohzeki invention to include outlet channels that have different dimensions as taught by Hamano for the purpose of facilitating the ink flow in the individual communication flow channels connected at positions farther from the exit of the common flow channel [paragraph 0081.]

Regarding claim 13, 
	In the obvious combination, Hamano discloses wherein a first outlet channel relatively distal from the ink receiving channel is wider [as seen in fig. 9C] and/or shorter than a second outlet channel relatively proximal to the ink receiving channel [only one option needed for the limitation to be met], the first and second outlet channels feeding ink to the ink receiving channel via a common ink collection channel [as seen in fig. 9C.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853